We are asked to review the evidence to determine whether appellant has proved disability flowing from an accident which arose out of and in the course of his employment. R.S. 34:15-7,et seq. The Supreme Court resolved the issue in the affirmative. The question is purely factual; the issue turns upon the credit to be given to sharply conflicting medical testimony as to the origin and cause of appellant's physical disability. It is fundamental that findings of fact made by the Supreme Court on conflicting evidence, or on uncontroverted evidence reasonably susceptible of divergent inferences, are conclusive on error.Mixon v. Kalman, 133 N.J.L. 113.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, DONGES, COLIE, EASTWOOD, BURLING, WELLS, FREUND, McLEAN, SCHETTINO, JJ. 10.
For reversal — None. *Page 186